Defendant sold plaintiff an automobile on time without delivering to him a certificate of title thereto. Plaintiff used the car approximately three months, and, not being able to secure a certificate of title, returned the car to defendant and sued to recover what he had paid. There was judgment for defendant, and plaintiff brings error. The sale was void. Act No. 46, Pub. Acts 1921, as amended by Act No. 16, Pub. Acts 1923. Plaintiff was entitled to a judgment for the amount of money he had paid, *Page 579 
plus the interest, it having been paid without consideration.Endres v. Mara-Rickenbacker Co., 243 Mich. 5.
Judgment reversed, and judgment will be entered for plaintiff, with costs.
NORTH, C.J., and FEAD, FELLOWS, WIEST, CLARK, McDONALD, and SHARPE, JJ., concurred.